Citation Nr: 1104336	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  07-00 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing 
loss. 

2.  Entitlement to a compensable evaluation for hemorrhoids. 

3.  Entitlement to an initial evaluation higher than 30 percent 
for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran had active service from February 1963 to November 
1977 and from March 1980 to June 1985.

This appeal arises from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied compensable evaluations for his 
already service-connected bilateral hearing loss and hemorrhoids, 
and granted service connection and assigned a 30 percent 
evaluation for PTSD.  

The issue involving an increased evaluation for PTSD is addressed 
in the REMAND portion of the decision below.


FINDINGS OF FACT

At his March 2010 hearing, the Veteran submitted a statement 
indicating that he was withdrawing his claims for increased 
evaluations for his service-connected bilateral hearing loss and 
hemorrhoids.  


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the Veteran's appeal 
for a compensable evaluation for bilateral hearing loss.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2010).

2.  The criteria are met for withdrawal of the Veteran's appeal 
for a compensable evaluation for hemorrhoids.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being appealed.  See 
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  See 38 C.F.R. § 20.204.  

In this particular case, the Veteran submitted a Statement in 
Support of Claim (VA Form 21-4138) in March 2010 indicating he 
was withdrawing his appeal concerning his claims for compensable 
evaluations for bilateral hearing loss and hemorrhoids.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, since the Board does not 
have jurisdiction to review these issues on appeal, they are 
dismissed.


ORDER

The appeal is dismissed concerning the claim for a compensable 
evaluation for bilateral hearing loss.  

The appeal is dismissed concerning the claim for a compensable 
evaluation for hemorrhoids.  


REMAND

The Board finds that additional evidentiary development is needed 
before it can adjudicate the claim for an initial evaluation 
higher than 30 percent for PTSD.  This development includes 
obtaining outstanding treatment records and affording the Veteran 
another VA examination to reassess the severity of his PTSD.  

The record indicates that outstanding VA, and perhaps private, 
medical records exist which are relevant to the claim.  The 
Veteran testified at his hearing that he had been receiving PTSD 
counseling at the Texas Vet Center since September 2009.  Since 
these records have not been obtained, the RO/AMC should make 
every possible attempt to obtain them prior to appellate review.  
See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of 
original jurisdiction's (AOJ's)] failure to consider records 
which were in VA's possession at the time of the decision, 
although not actually in the record before the AOJ, may 
constitute clear and unmistakable error."); Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992) (holding that when reference is made to 
pertinent medical records, VA is on notice of their existence and 
has a duty to assist the Veteran to attempt to obtain them).

In addition to obtaining outstanding records, the Board finds 
that the Veteran should be afforded another VA compensation 
examination to reassess the severity of his PTSD.  At his March 
2010 hearing, the Veteran testified that his PTSD had worsened 
since his most recent VA examination in February 2008, almost 
three years ago.  Therefore, another VA compensation examination 
should be scheduled to reassess the severity of his PTSD.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the 
Board should have ordered contemporaneous examination of the 
Veteran because a 23-month old examination was too remote in time 
to adequately support the decision in an appeal for an increased 
rating).  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for his PTSD 
since October 2009 and to provide any 
releases necessary for the VA to secure 
private medical records of such treatment 
or evaluation.  The RO/AMC should then 
obtain and associate with the claims file 
any treatment records identified by the 
Veteran, to include all VA treatment 
records and records of treatment from the 
Texas Vet Center that are not already 
associated with the claims file.  

2.  The Veteran should be afforded a 
psychiatric examination to ascertain the 
severity and manifestations of his PTSD.  
Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the examination, 
the examiner is requested to report 
complaints and clinical findings associated 
with the Veteran PTSD and to specify all 
psychiatric disorders that meet the 
diagnostic criteria of the current American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders.  
The examiner should also specify which 
psychiatric disorders and symptomatology 
are related to the Veteran's service 
connected PTSD and which are not due to his 
service connected disability.  In doing so 
the examiner is requested to assign an 
Axis V diagnosis (Global Assessment of 
Functioning Scale score), consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders, that represents only the 
symptomatology attributable the Veteran's 
service connected disability.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


